                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

PAO XIONG,                                    )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )   Case No. CIV-17-873-G
                                              )
WILLIAM McCORMICK et al.,                     )
                                              )
      Defendants.                             )

                                         ORDER

      Plaintiff, a federal prisoner appearing pro se, filed this action asserting the violation

of his federal constitutional rights. The matter was referred to United States Magistrate

Judge Bernard M. Jones for initial proceedings in accordance with 28 U.S.C. § 636(b) and

Federal Rule of Civil Procedure 72(b). On July 24, 2019, Judge Jones issued a Report and

Recommendation (“R. & R.”) (Doc. No. 136), in which he recommended that Defendants’

Motion to Dismiss (Doc. No. 91) be granted.

      Plaintiff has filed an Objection (Doc. No. 141) to the R. & R. The Moving

Defendants1 did not object or respond to Plaintiff’s Objection. Pursuant to 28 U.S.C. §

636(b)(1)(B), the Court reviews de novo the portions of the R. & R. to which specific

objections have been made. Having conducted this de novo review, the Court finds as

follows.



1
  The Moving Defendants are: Gamble, Freeman, Simmons, “John Doe” Lepird
(Counselor), Avant, and Turnage. The remaining three Unserved Defendants—
McCormick, “John Doe” Alberts (Administrator), and Scarantino—have not appeared and
are discussed further below.
      I.      Background

           Plaintiff’s Complaint (Doc. No. 1) raises five First Amendment claims (Claims One,

Two, Four, Five, and Seven) and two equal-protection claims (Claims Three and Six). See

Compl. at 1-51; Suppl. (Doc. No. 109). The basic factual premise is provided in the R. &

R.:

               According to an incident report, Plaintiff received discipline on August
           12, 2015, for arriving late to a program review (IR 2748929) [or IR 2748929].
           Defs.’ Mot. Ex. 1, at 16. Plaintiff, however, argues he received discipline for
           his “expressive activity and speech.” Compl. 16. In an effort to seek relief
           from his disciplinary proceedings related to IR 2748929, Plaintiff initiated
           an administrative remedy on September 8, 2015. On the same date, Plaintiff
           received additional discipline for “possession of anything not authorized for
           retention or receipt by the inmate, and not issued to him through regular
           channels”—six cooked beef patties wrapped in plastic (IR 2758590). Id. at
           16; Defs.’ Mot. Ex. 1, at 18. Plaintiff contends he was permitted to bring the
           food back to his living quarters. Compl. 16. Following the prison
           proceedings related to this discipline, Plaintiff was placed in the SHU. Id. at
           17, 24-25. Plaintiff was subsequently transferred to the Federal Transfer
           Center and then to FCI-Forrest City Low. Id. at 17.

R. & R. at 3 (footnotes omitted). The R. & R. noted that Plaintiff’s pleading includes an

incomplete signed declaration. Id. at 4; see Compl. at 25-51; Suppl. at 1-4. Judge Jones

found that, “The declaration is a narrative describing various conversations and actions in

which Plaintiff participated or witnessed, and it also contains extraneous details that are

either unrelated or tangentially related to Plaintiff’s legal claims.” R. & R. at 4.

           The moving Defendants seek dismissal under Federal Rule of Civil Procedure

12(b)(6) for “failure to state a claim upon which relief can be granted.” See Fed. R. Civ.

P. 12(b)(6). In analyzing a motion to dismiss under Rule 12(b)(6), the Court “accept[s] as

true all well-pleaded factual allegations in the complaint and view[s] them in the light most



                                                 2
favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys., Inc., 706 F.3d 1231,

1235 (10th Cir. 2013). A complaint fails to state a claim on which relief may be granted

when it lacks factual allegations sufficient “to raise a right to relief above the speculative

level on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). Bare

legal conclusions in a complaint are not entitled to the assumption of truth; “they must be

supported by factual allegations” to state a claim for relief. Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009).

         Similarly, the Court must screen Plaintiff’s Complaint and dismiss the pleading if it

fails to state a claim upon which relief may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A(b)(1); 42 U.S.C. § 1997e(c)(1). While the Court construes a pro se litigant’s

pleadings liberally, all parties must adhere to applicable procedural rules. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007). The Court reviewing the sufficiency of a

complaint “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113

F.3d 1170, 1175 (10th Cir. 1997).

   II.      The Report and Recommendation

         After the Moving Defendants filed their Motion to Dismiss, Plaintiff filed an 84-

page response (Doc. No. 97) that was stricken by the undersigned for failure to comply

with this Court’s Local Civil Rules (Doc. No. 108). Although Plaintiff was granted leave

to file a new response, he did not do so.




                                               3
          Judge Jones recommended that the Motion to Dismiss be granted as to the moving

Defendants and that Plaintiff’s claims be dismissed on screening as to the Unserved

Defendants. Specifically, he recommended that: (1) Plaintiff’s First Amendment claims

be dismissed with prejudice; (2) Plaintiff’s equal-protection claims be dismissed without

prejudice; and (3) Plaintiff’s pending motions be denied.

   III.      Plaintiff’s Objection to the Report and Recommendation

          The bulk of Plaintiff’s Objection does not extend to the findings and conclusions

underpinning Judge Jones’ recommendation. Plaintiff’s primary argument—addressed

below—is that he should be permitted to amend his pleading and thereby avoid dismissal.

Plaintiff also argues that he did effectively respond to the Motion to Dismiss by filing (four

months later) a Motion to Amend (Doc. No. 122) his Complaint and that Judge Jones erred

by not construing that Motion to Amend as a response. See Pl.’s Obj. at 1-3. Judge Jones

specifically explained, however, that notwithstanding Plaintiff’s lack of response the Court

was required to review the legal sufficiency of the pleading. See R. & R. at 1 n.1. The R.

& R. makes clear that the Motion to Dismiss was not deemed confessed, and so Plaintiff

has shown no error in Judge Jones’ treatment of the filings or prejudice therefrom. See id.

(citing Issa v. Comp USA, 354 F.3d 1174, 1177 (10th Cir. 2003)).

          To the extend Plaintiff does challenge Judge Jones’ legal conclusion that Plaintiff

fails to state viable First-Amendment and equal-protection claims, he does not show any

error. See Pl.’s Obj. at 8-11, 12-15. The R. & R. relies upon multiple authorities in finding

that a Bivens remedy should not be extended to Plaintiff’s First Amendment claims. See

R. & R. at 6-8 (citing Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017) (“The [Supreme]


                                               4
Court has made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial

activity.”); Iqbal, 556 U.S. at 675 (“[W]e have declined to extend Bivens to a claim

sounding in the First Amendment.”). Plaintiff’s mere disagreement with those holdings is

an insufficient basis to reject the challenged finding.

         With respect to the class-of-one equal protection claims, Judge Jones found that

Plaintiff had not plausibly stated a claim because Plaintiff “d[id] not identify individuals

who are similarly situated in every material respect who were treated differently.” R. & R.

at 14-15 (citing A.M. v. Holmes, 830 F.3d 1123, 1166 (10th Cir. 2016)). Plaintiff’s

response—that he identified 250 such individuals when he identified “[t]he entire El Reno

federal prison camp”—and the undersigned’s examination of the pleading fail to show any

error in Judge Jones’ analysis. Pl.’s Obj. at 15; see Compl. at 13-14, 16; A.M., 830 F.3d at

1167 (“[T]he sample size in a class-of-one claim is obviously too small to permit a plaintiff

to paint the contours of the claim in broad brushstrokes. It is therefore imperative for the

class-of-one plaintiff to provide a specific and detailed account of the nature of the

preferred treatment of the [allegedly] favored class.” (second alteration in original)

(internal quotation marks omitted)).

   IV.      Plaintiff’s Request to Amend

         Judge Jones also recommended denial of Plaintiff’s pending Motion to Amend

(Doc. No. 122), correctly noting that: (1) Plaintiff had failed to amend, despite having leave

to do so, for many months before the Motion to Dismiss was filed; and (2) the Court had

found that Plaintiff’s previous proposed changes “would not [have been] a proper

amendment or supplement” under the Federal and Local Civil Rules. R. & R. at 15-17;


                                              5
Order of Feb. 21, 2019 (Doc. No. 108) at 7-8. Judge Jones further found that the material

proffered with the Motion to Amend did not comply with the requirements of Rule 8 of the

Federal Rules of Civil Procedure and contained legal argument and briefing that were not

properly part of a pleading. See R. & R. at 15-17.

       Nothing in Plaintiff’s Objection reflects any error in these findings. Rather, in his

Objection and two subsequently filed Motions Plaintiff again asks to provide additional

materials for the Court’s consideration. See Pl.’s Obj. at 15-16; Pl.’s First Mot. (Doc. No.

143); Pl.’s First Mot. Ex. 1 (Doc. No. 143-1); Pl.’s Second Mot. (Doc. No. 146); see also

Defs.’ First Resp. (Doc. No. 148); Pl.’s First Reply (Doc. No. 152); Defs.’ Second Resp.

(Doc. No. 151); Pl.’s Second Reply (Doc. No. 154); Pl.’s Notice (Doc. No. 142). Citing

authority related to “judicial notice,” amendment, supplementation, and Rule 12(b)(6),

Plaintiff argues, in essence, that the Court should consider some or all of the newly

submitted materials as part of an amended pleading prior to any dismissal.

       The Court is skeptical that the proposed amendment would comport with the Federal

or Local Civil Rules or, even if so, would save Plaintiff’s lawsuit from dismissal. But in

the interest of fairness, and considering Plaintiff’s pro se status, the Court will refer the

proposed amended pleading for full consideration. Cf. Hall v. Bellmon, 935 F.2d 1106,

1110 n.3 (10th Cir. 1991) (“[P]ro se litigants are to be given reasonable opportunity to

remedy the defects in their pleadings.”). The Court re-refers this matter to Judge Jones to

allow consideration of Plaintiff’s later-filed Motions seeking to file an amended pleading

(Doc. Nos. 143, 146), together with his service-related Motion for Reconsideration (Doc.

No. 115) regarding the Unserved Defendants.


                                             6
                                      CONCLUSION

       For the reasons stated, the Report and Recommendation (Doc. No. 136) is

ADOPTED as modified herein. The Motion to Dismiss (Doc. No. 91) is GRANTED, and

the current Complaint (Doc. No. 1) is dismissed in its entirety without prejudice. Plaintiff’s

claims against the Moving Defendants are dismissed without prejudice under Federal Rule

of Civil Procedure 12(b)(6). Plaintiff’s claims against the Unserved Defendants are

dismissed without prejudice on screening.

       Plaintiff’s Motion to Amend (Doc. No. 122) is DENIED. Plaintiff’s Motion for

Reconsideration (Doc. No. 115) and later Motions (Doc. Nos. 143, 146) remain pending.

This matter is re-referred to Judge Jones in accordance with the original referral.

       IT IS SO ORDERED this 17th day of December, 2019.




                                              7
